Citation Nr: 1138023	
Decision Date: 10/12/11    Archive Date: 10/19/11

DOCKET NO.  07-31 717	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a respiratory disorder, to include as due to an undiagnosed illness. 

2.  Entitlement to service connection for a bilateral wrist disorder, to include as due to an undiagnosed illness.  

3.  Entitlement to service connection for a bilateral knee disorder, to include as due to an undiagnosed illness.  

4.  Entitlement to service connection for a bilateral ankle disorder, to include as due to an undiagnosed illness.  

5.  Entitlement to service connection for a disability manifested by fatigue, to include as due to an undiagnosed illness.  



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1987 to March 1988 and from November 1990 to June 1991.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which, in pertinent part, denied service connection for the above conditions.

The Veteran provided testimony before the undersigned during a videoconference hearing in June 2008.  A transcript is of record.


FINDINGS OF FACT

1.  The Veteran has a disability manifested by decreased lung capacity that is present to a compensable degree and has not been attributed to a known clinical diagnosis.  
2.  The Veteran does not have a qualifying chronic bilateral wrist disability that has manifested to a degree of 10 percent or a diagnosed bilateral wrist disability that is etiologically related to active duty service.  

3.  The Veteran does not have a qualifying chronic bilateral knee disability that has manifested to a degree of 10 percent or a diagnosed bilateral knee disability that is etiologically related to active duty service.  

4.  The Veteran does not have a qualifying chronic bilateral ankle disability that has manifested to a degree of 10 percent or a diagnosed bilateral ankle disability that is etiologically related to active duty service.  

5.  The Veteran does not have chronic fatigue syndrome or a chronic disability manifested by fatigue that has manifested to a degree of 10 percent or a diagnosed chronic fatigue disability that is etiologically related to active duty service.


CONCLUSIONS OF LAW

1.  The incurrence of a respiratory disability manifested by decreased lung capacity during active service is presumed.  38 U.S.C.A. §§ 1110, 1117 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.317, 4.97, Diagnostic Code 6602 (2011).

2.  A bilateral wrist disability was not incurred in or aggravated by active duty, nor may its incurrence or aggravation during such service be presumed.  38 U.S.C.A. 
§§ 1110, 1117; 38 C.F.R. §§ 3.303, 3.317.

3.  A bilateral knee disability, was not incurred in or aggravated by active duty, nor may its incurrence or aggravation during such service be presumed.  38 U.S.C.A. 
§§ 1110, 1117; 38 C.F.R. §§ 3.303, 3.317.

4.  A bilateral ankle disability, was not incurred in or aggravated by active duty, nor may its incurrence or aggravation during such service be presumed.  38 U.S.C.A. §§ 1110, 1117; 38 C.F.R. §§ 3.303, 3.317.

5.  A disability manifested by fatigue was not incurred in or aggravated by active duty, nor may its incurrence or aggravation during such service be presumed.  
38 U.S.C.A. §§ 1110, 1117; 38 C.F.R. §§ 3.303, 3.317.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) redefined VA's duty to assist a veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements 
include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 
38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  In view of the Board's favorable decision in this appeal with respect to the Veteran's claim for a disability manifested by decreased lung capacity, further assistance is unnecessary to aid the Veteran in substantiating this claim.

Regarding the remaining issues on appeal, in a letter issued in May 2006, prior to the initial adjudication of the claim, the RO notified the Veteran of the evidence needed to substantiate his claim for service connection.  The letter also satisfied the second and third elements of the duty to notify by informing the Veteran that VA would try to obtain medical records, employment records, or records held by other Federal agencies, but that he was nevertheless responsible for providing any necessary releases and enough information about the records to enable VA to request them from the person or agency that had them.  He was informed that VA provided ratings based on the rating schedule and was given examples of the evidence he could submit.

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 3.159 was amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  Nevertheless, he was requested to submit all evidence in his possession in the May 2006 letter.  

The Veteran has substantiated his status as a veteran.  He was notified of all elements of the Dingess notice, including the disability-rating and effective-date elements of the claims, by the May 2006 letter.  

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records, records from various federal agencies, and private medical records.  Additionally, the Veteran was provided a proper VA examination in October 2009 in connection with this claim.

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As discussed below, the Board finds that the October 2009 VA examination and medical opinion obtained in this case is more than adequate, as it is predicated on a full reading of the service treatment records as well as the private medical records contained in the Veteran's claims file.  The examiner considered all of the pertinent evidence of record, to include the statements of the Veteran, and conducted a thorough examination.  A current chronic disability of the wrists, knees, and ankles or a chronic disability manifested by fatigue was not found and all symptoms unattributed to a diagnosed disability were described in detail.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).

The United States Court of Appeals for Veterans Claims (Court) has held that that provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  However, effective August 23, 2011, VA amended its regulations governing hearings.  See 76 Fed. Reg. 52572 (Aug. 23, 2011).  The rule clarifies that the hearing provisions in 38 C.F.R. § 3.103, only apply to hearings before the agency of original jurisdiction (AOJ) and do not apply to hearings before the Board.  Because the hearing in this case was held prior to August 23, 2011, it is not clear whether the new regulation is applicable.

In any event, during the June 2008 videoconference hearing, the Veteran was asked about relevant treatment and was advised that a medical opinion demonstrating current diagnoses and a link to service could substantiate the claim.  The Bryant requirements were thus met.

The issue on appeal was previously before the Board in November 2008, when it was remanded for additional development.  In accordance with the remand instructions, the Veteran's DD 214s were obtained and his service in the Southwest Asia Theater of Operations was verified.  He was then provided the VA examination in October 2009 discussed above.  A supplements statement of the case (SSOC) was issued in December 2009.  Since the record reflects compliance with the November 2008 remand instructions, the Board may proceed with adjudication of the claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The appeal is thus ready to be considered on the merits.

Legal Criteria-Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza elements is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

VA is authorized to pay compensation to any Persian Gulf veteran suffering from a "qualifying chronic disability."  A "qualifying chronic disability," includes (a) an undiagnosed illness, (b) a medically unexplained chronic multi-symptom illness (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome) that is defined by a cluster of signs or symptoms, or (c) any diagnosed illness that the Secretary determines, in regulations, warrants a presumption of service connection.  38 U.S.C.A. § 1117(a)(2)(B).

To obtain service connection for an undiagnosed illness or combination of undiagnosed illnesses, a veteran needs to show (1) that he or she is a Persian Gulf veteran; (2) who exhibits objective indications of chronic disability resulting from an illness or combination of illnesses manifested by one or more signs or symptoms such as those listed in paragraph (b) of 38 C.F.R. § 3.317; (3) that have become manifest either during active military, naval or air service in the Southwest Asia Theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2011 and (4) that such symptomatology by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a).

Manifestations of an undiagnosed illness or multisymptom illness include, but are not limited to, fatigue, headache, muscle pain, neurological signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system, sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, or abnormal weight loss.  38 C.F.R. § 3.317(b).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Analysis

Respiratory Disability

The Veteran contends that he incurred a chronic respiratory disability as a result of active duty service.  The Veteran reported exposure to fumes from burning oil during service and has asserted service connection due to an undiagnosed illness as well as on a direct basis.  His service in Southwest Asia from December 1990 to May 1991 has been verified.  

Service treatment records are negative for diagnosis or treatment of a respiratory disability.  Post-service records demonstrate complaints of decreased lung capacity, trouble breathing, and a persistent, dry cough beginning in 2004.  In March 2004, a private physician stated that the cough was due to an irritant.  In April 2004, his symptoms were noted to be of unclear etiology.  

In a February 2005 letter, the Veteran's private physician stated that his chronic, persistent cough may be due to asthma and that his pulmonary function tests (PFTs) showed mild reduction in lung volumes.  He had no symptoms of allergic rhinitis or gastroesophageal reflux disease and had no improvement despite medication. 

During the June 2008 Board hearing, the Veteran stated that he was diagnosed with decreased lung volume capacity, which his doctor attributed to asthma in 2004.  He was prescribed daily corticosteroid treatment and medication.  He stated that has been receiving private treatment with this physician for asthma and medication management ever since.  

An April 2009 private treatment record included a diagnosis of tree and weed pollen allergy and possible reactive airway disease.  Finally, an October 2009 VA examiner diagnosed chronic, dry, non-productive cough, asthma-like irritant related, and stated that that there was no diagnosis of obstructive or restrictive airway disease.  The examiner noted treatment with inhalers and a normal PFT and chest X-ray.  

Based on the forgoing, the Board finds that service connection is warranted for a respiratory disability as an undiagnosed illness.  The evidence establishes that the Veteran served in the Persian Gulf and he exhibits manifestations of a chronic disease that has not been attributed to a known clinical diagnosis.  Although the Veteran stated that he has been diagnosed and treated for asthma, the record demonstrates only that he has received treatment for a set of respiratory symptoms which have been described as similar to asthma and that physicians have opined as to possible diagnoses without actually making a diagnosis.  

The record contains evidence that the disability has been present at a compensable, or 10 percent level.  The April 2009 private physician noted PFT results demonstrating a Forced Expiratory Volume in one second (FEV-1) of 75 percent predicted with no significant changes postbronchodilator.  See 38 C.F.R. § 4.97, Diagnostic Code 6602 (2011) (which provides a 10 percent rating for bronchial asthma where PFT results reveal a FEV-1 of 71 to 80-percent predicted).  

Resolving all doubt in the Veteran's favor, the Board finds that service connection is warranted for a respiratory disability manifested by decreased lung capacity.  38 U.S.C.A. § 5107(b) (West 2002).

Wrist, Knee, Ankle, Fatigue

Regarding the claims involving the wrists, knees, ankles, and chronic fatigue, the Veteran contends that he incurred a bilateral wrist, bilateral knee, and bilateral ankle disability as well as chronic fatigue syndrome as a result of carrying heavy artillery and exposure to fumes from burning oil during service and has asserted service connection both on a direct basis and due to an undiagnosed illness.  

The Board finds that the Veteran does not meet the criteria for a grant of service connection based on undiagnosed illness.  As with all undiagnosed illnesses, 
38 C.F.R. § 3.317 requires that the Veteran manifest objective indications of a qualifying chronic disability.  

The Veteran received a VA examination in October 2009, where the examiner conducted a thorough physical examination and reviewed the claims file, including service treatment records, private medical records, and the Veteran's statements.  The Veteran reported that he began to experience "tiredness" in 2001while working as a state trooper, which he described as a physically demanding position, and rotating between daytime and nighttime shifts.  

The Veteran denied previous diagnosis of, or any treatment for, chronic fatigue syndrome and denied any other classic symptomatology of chronic fatigue syndrome, such as weight loss, malaise, lethargy, or weakness.  He also denied a history of malnutrition or vitamin deficiency.  

He stated that his bilateral wrist, knee, and ankle pain began in 2001 or 2002.  He described tenderness to palpation on the medial aspect of all areas and general arthralgia (which is another word for joint pain) (see Dorland's Illustrated Medical Dictionary 152 (31st ed. 2007)).  He denied flares, weakness, swelling, heat, redness, instability, giving way, buckling, locking, easy fatigability, lack of endurance, stiffness after morning, limitation of motion or function, dislocation, or recurrent subluxation.  He denied the use of any assistive devices, prior diagnoses of carpal tunnel syndrome, arthritis and pes planus, and abnormal shoe wear or callous formation.  He stated that pain did not affect his activities of daily living or cause any attendance or performance issues at work.  

Upon physical examination of the extremities, there was no clubbing or cyanosis, peripheral edema, erythema, increased temperature, bruising, or muscle wasting or atrophy.  The examiner found no functional impairment, paralysis, neuritis, or neuralgia and motor strength was 5/5 bilaterally.  There was no evidence of neurologic symptoms; his upper and lower reflexes were intact, vibratory sense upon bony prominences, upper and lower, and position sense were good, and his gait was normal.  The examiner found normal range of motion in both wrists, knees, and ankles, including after repetitive motion.  There were no limiting factors, including pain and flare-ups, and no muscle atrophy, weakness, paralysis or contractures.  The ligaments of each knee were normal and without motion or instability.   

All blood tests, including routine urinalysis, rheumatoid factor, complete blood count with differential, chemistry profile, and thyroid and iron studies, revealed normal results.  X-rays of the wrists, knees, and ankles were normal or within normal limits and a chest X-ray revealed no acute or significant abnormalities.  

The examiner diagnosed bilateral wrist, knee and ankle pain, as well as general fatigue, based on the Veteran's reports only, as there was no radiographic, clinical, or laboratory evidence to support another diagnosis.  The examiner also specifically stated there was no evidence of chronic fatigue syndrome.  

The VA examiner specifically found that the Veteran did not have chronic fatigue syndrome.  The medical evidence does not establish that the Veteran has been diagnosed with chronic fatigue syndrome in accordance with the provisions of 38 C.F.R. § 4.88 (a) (2011).  Regardless, it does appear that the Veteran has an undiagnosed illness, consisting of joint pain and fatigue, as he has reported such symptoms which have not been attributed to a diagnosed disability or disease.    

However, 38 C.F.R. § 3.317 also requires that a disability become manifest during service in the Southwest Asia Theater of operations or manifest to a degree of 10 percent or more.  The Veteran's service treatment records during his period of service in Southwest Asia are negative for treatment for, or diagnosis of, a chronic wrist, knee, or ankle condition or any condition manifested by fatigue and there is no other evidence that any condition manifested during service in Southwest Asia.  The Board must, therefore, determine whether the disability has manifested to a degree of 10 percent or more.  

In order to obtain a compensable rating for a wrist, knee, or ankle disability, there must be such manifestations as the actual or functional equivalent of limitation of motion to a certain degree specified in the Rating Schedule, X-ray evidence of arthritis, instability, ankylosis, malunion or nonunion in the joint, or a neurologic impairment.  See 38 C.F.R. §§ 4.7, 4.71(a), Diagnostic Codes 5003, 5010, 5214-5215, 5256-5261, 5270-5272,  4.124(a),  Diagnostic Codes 8205-8540 (2011).  

However, as noted above, the October 2009 VA examiner found that the only diagnosis was of pain of the wrists, knees, and ankles and general fatigue based on the Veteran's reports.  There was no clinical, radiographic, or laboratory evidence of another disability, no limitation of motion, no functional limitation, no arthritis or bone impairments found on X-ray, no ankylosis, no neurologic disability, and no muscle disability.  Moreover, all blood testing conducted during the examination revealed normal results.  The claims file does not contain any evidence demonstrating any disability which has manifested to a degree of 10 percent or more.

Regarding service connection on a direct basis, in order to satisfy the first element of service connection-a current disability-there must be evidence of the claimed condition at the time of the claim or some time thereafter.  See Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 1998) (holding that to satisfy the requirement for a current disability, the disability must be shown at the time of the claim or thereafter); see also McClain v. Nicholson, 21 Vet. App. 319 (2007) (a current disability is demonstrated if it is shown at any time after the claim is received).  

Since the Veteran's January 2006 claim, he has not submitted any evidence of a diagnosed chronic disability involving his wrists, knees, ankles, or fatigue, other than his own statements regarding pain and general fatigue.  During the June 2008 Board hearing, he reported that his symptoms consisted of pain and fatigue and that he had never been diagnosed with a disability related to his wrists, knees, ankles or fatigue symptoms.  Even before the claim, the medical evidence and lay statements only demonstrate subjective reports of joint pain and fatigue.  The Rating Schedule does not provide for service connection for pain alone.  See also Sanchez-Benitez v. Principi, 259 F.3d 1356, 1361 (Fed. Cir. 2001) (pain alone, without a diagnosis or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted).  

Even if the Board could accept the Veteran's statements as establishing a current disability, there is no competent evidence linking a current chronic disability to active service.  The only evidence asserting a link between the Veteran's symptoms and service are his own statements.  However, he is not competent as a lay person to provide an opinion concerning medical causation.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994).
 
In addition, the Veteran has not reported a continuity of symptomatology since service.  In fact, he reported during the Board hearing and VA examination that his joint pain symptoms and fatigue began around 2001, almost 10 years after discharge.  At no time has he asserted that such symptoms began in service and have continued since. 

As a current disability has not been identified, and even if there were, there is no showing of a link between such disability and service, service connection on a direct basis for a bilateral wrist, knee and ankle disorder and a disorder manifested by fatigue must be denied.  

The weight of the evidence is against a finding of service connection for a bilateral wrist, bilateral knee, and bilateral ankle disability as well as a disability manifested by fatigue.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt rule enunciated in 38 U.S.C.A. § 5107(b).  However, as there is not an approximate balance of evidence, that rule is not applicable in this case.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).










							(CONTINUED ON NEXT PAGE)
ORDER

Service connection for a respiratory disability is granted.  

Service connection for a bilateral wrist disorder, to include as due to an undiagnosed illness, is denied.  

Service connection for a bilateral knee disorder, to include as due to an undiagnosed illness, is denied.  

Service connection for a bilateral ankle disorder, to include as due to an undiagnosed illness, is denied.  

Service connection for a disability manifested by fatigue, to include as due to an undiagnosed illness, is denied.  






____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


